DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt of Amendment and Response dated 3/3/21 is acknowledged.
Claim Amendments and status of claims
Claims 1-18, 20, 21, 22 and 35 are cancelled.
According to the amendment of 2/9/2021, new claim 38 has been added.
According to the amendment of 2/9/2021, claims 19-20, 23-34 and 36-38 are pending.
According to the amendment on 12/10/21, Applicants canceled claims 21, 22, 35 and 38 have been canceled. However, new claims 39-42 have been added, wherein claims 39-41 directed to a Kit and hence labeled as withdrawn. New Claim 42 has been made dependent upon claim 19.
In light of the Interview summary dated 11/05/2021, claims presented on 3/3/21 have been considered.
Accordingly, claims 19, 23-34, 36 and 42 are pending. 
Claims 20-22, 35, 37-41 have been canceled. 
Claims 19, 23-34, 36 and 42 are pending.
Claims 19, 23-34, 36 and 42 have been considered for examination. 
Information Disclosure Statement
The information disclosure statement (IDS)s submitted on 5/10/19, 7/19/19, 12/14/21 and 6/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


The following rejection of record has been maintained:

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 19, 23-34, 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al.

Instant claims are directed to : A process for dyeing keratin fibers comprising: applying to the-untreated keratin fibers a first composition (i) comprising: at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof, at least one volatile solvent chosen from water, non-silicone organic solvents, or mixtures thereof, and at least one first pigment chosen from mineral pigments, organic pigments, lakes, special-effect pigments, or mixtures thereof thereby obtaining keratin fibers having a first coat formed by the first composition (i) 
drying the first coat; and
applying a second composition (ii) to the keratin fibers having the first coat after the first coat is dried, thereby obtaining keratin fibers having a second coat formed by the second composition (ii) on the first coat, the a second composition (ii) comprising: at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof, at least one volatile solvent chosen from water, non-silicone organic solvents, or mixtures thereof, and at least one second pigment chosen from mineral pigments, organic pigments, lakes, special-effect pigments, or mixtures thereof; wherein the at least one first pigments and the at least one second pigment are qualitatively and/or quantitatively different such that a coloration produced by the first composition (i) when applied to untreated keratin fibers is different from a coloration produced by the second composition (ii) when applied to the keratin fibers having the first coat.

	Brun teaches applying to the hair at least one composition comprising at least one hydrophobic film-forming polymer, at least one pigment, and at least one volatile solvent, and heating the hair covered with the composition at a temperature of above 40°C (abstract). The hydrophobic film-forming polymer can be styrene-methacrylate copolymers (paragraph 0040), the solvent can be water (paragraph 0203), and the pigments can be mica nacre coated with iron oxide (paragraph 0260). 
For the instant claimed “at least one hydrophobic film-forming polymer chosen from hybrid acrylic hydrophobic polymers, silicone copolymers obtained by reaction of a silicone resin and of a fluid silicone, linear block silicone copolymers, or mixtures thereof”, Brun teaches styrene-methacrylate copolymers, sold under the references OS 129880, OS 129881 and OS 83383 [0040], all of which have been described in the instant specification (page 10, line 18-20) as hybrid acrylic hydrophobic polymers. Thus, Brun meets the instant hybrid acrylic hydrophobic polymers of claims 19 and 23. Brun also teaches that the hydrophobic film-forming polymers can include acrylic polymers, polyurethanes, polyesters, polyamides, silicone polymers etc [0025]. The acrylic polymers include homo and copolymers and include polymers such as [0029-0044]. For the silicone compounds, see [0055-0076] and grafted silicone compounds [0077-0127], which are also described in the instant specification.
Further, Brun suggests employing copolymers based on silicone resin and on fluid silicone [0128-140] all of which are also described in the instant specification (p 22-24), and thus meet claim 19. Thus, Brun teaches instant hybrid acrylic hydrophobic polymers and copolymers based on silicone resin and on fluid silicone. [0164] teaches 0.1% to 40%] by weight of the polymer in the composition and thus meet claim 31. For the claimed solvents of instant claim 32, see [0202-0205].
Further, Brun teaches at least one pigment in an amount of 1-20 wt.% (paragraph 0306) and teaches that the pigments can be used to obtain a wide range of colors, and also optical effects such as metallic or interference effects [0264]. The amount of pigment in Brun overlaps with the instant claimed (claim 36) range of 0.001% to 30%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Brun also discloses thickeners in its composition including clays that are silicates containing mixtures of cations, like magnesium and aluminum (paragraphs 0345, 0384) set forth in instant claims 33-34. Brun discloses multiple compositions that can be applied to fibers (hair) comprising at least one hydrophobic film-forming polymer, at least one pigment, and at least one volatile solvent.
	Brun teaches the composition may also contain at least one polysiloxane having a viscosity greater than 100 cSt [0308] and include polydimethylsiloxanes, alkyl dimethicone, phenyl dimethicone, dimethicones of (polydimethylsiloxane)(methylvinylsiloxane) and poly(dimethylsiloxane) (diphenyl) (methylvinylsilxane) or mixtures thereof etc., in an amount of 0.1% to 30% [0309-0342], in order to obtain a better spreading and improve coating,
	For the method of applying the composition, Brun teaches the composition can be used on wet or dry hair, and any type of hair- light or dark, natural or dyed, permanent-waved, bleached or relaxed hair [0404]. Brun teaches washing the hair, and the composition is applied with a comb, brush or fingers [0406], followed by drying the hair [0408]. Brun teaches further it is optional to shampoo or rinse the hair.
The examiner refers to the instant specification to see what components meet the color variation recited in the instant claims. In example 1 of the instant specification, applicant discloses a first and second composition comprising BioPSA DC 7-4405, PDMS, mica nacre coated with brown iron oxide or silica-brown iron oxide nacre, and isododecane. Brun also suggests compositions comprising BioPSA DC 7-4405, PDMS, mica/silica coated with iron oxide nacre, and isododecane as well as amounts disclosed in the specification (see paragraphs 0089-0092, 0135, 0211, 0255, and 0260 of Brun).  Brun further teaches the silicone compositions of instant claims 24-30 because it is noted that instant specification and the disclosure of Brun are similar with respect to the instant silicone polymers of and the dispersions of claims 24-30. See Brun [0055]- [0141] and [0158].
Instant amended claims recite “applying the first composition to untreated keratin fibers, drying the first coat and further applying a second composition to the keratin fibers having a first coat”. Brun does not teach applying a second composition (ii) to the keratin fibers having the first coat after the first coat is dried, thereby obtaining keratin fibers having a second coat formed by the second composition (ii) on the first coat. 
Further, Brun fails to teach wherein the pigments of the first composition and second composition are qualitatively and/or quantitatively different. 
Suddaby teaches pigment compositions for hair coloring, wherein the composition includes a pigment-functionalized cationic polymer can be utilized. Suddaby teaches that in some instances, a plurality of serially applied treatment formulations is used to improve the characteristics of hair coloring (abstract). Suddaby teaches that natural dyes have impurity problems and may have poor solubilities, whereas chemical dye intermediates have potential toxicities. In order to overcome the above problems, Suddaby teaches that the pigments can be disposed in various forms, such as a pigment-functionalizes cationic polymer (col. 2, l 58-65). 
Suddaby teaches applying the coloring composition to hair once, or serially, with one or more treatment formulations. When hair is treated more than once, the treatment formulations can be of the same type or differing types, and in some instances, hair can be rinsed, dried, or otherwise washed with water or a typical shampoo after the hair is treated with a treatment formulation, which can help remove excess treatment formulation (col. 3, l 1-9). Serial treatments of hair with color is described in col. 4, l 30-39, for improving the color and a serial application of multiple treatment of formulations can result in a greater variety of colorings and/or improve the durability of such coloring and/or impart characteristics such as hydrophobicity (col. 3, l 54-67 and col. 4, l 30-39 and col. 6, l 30-39). The pigment composition can include a variety of one or more pigments (col. 4, l 9-21). Suddaby also teaches a first coloring step and a second coating step, which can be repeated for obtaining a deeper or more durable color, e.g., each treatment formulation employing a different color pigment to give a particular coloring effect.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
Suddaby further teaches that the final coating formulation can be applied to hair after treating hair with one or more treatment formulations, which include one or more hydrophobic component, a crosslinker, a silicone containing component, a hydrophobic macromer, a polycation, a plasticizer, and a combination of an amine group and a silicone group (col. 2, l 37-43). Suddaby teaches a sealing composition that protect hair from abrasion (color removal due to friction) (col. 6, l 40-56), which include components that can bind polycation or pigment in the formulation, or impart hydrophobicity (col. 7, l 12-34). Example 12 teaches a five-step color and sealing, wherein the first coloring step is followed by drying the hair and the coloring and sealing step were repeated. 
While Suddaby does not teach the claimed film forming polymers for applying the hair color, and instead teaches different formulations, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to look to the analogous teachings of Suddaby because both Brun and Suddaby are directed to hair coloring composition. Therefore, one of an ordinary skill in the art would have been motivated to modify the teachings of Brun such that instead of applying the composition once and dry the hair, a skilled artisan would have been able to apply the composition multiple times because, Suddaby suggests that serial treatments of hair with colors (col. 4, l 30-39) for improving the color and a serial application of multiple treatment of formulations can result in a greater variety of colorings and/or improve the durability of such coloring and/or impart characteristics such as hydrophobicity (col. 3, l 54-67 and col. 4, l 30-39 and col. 6,l 30-39).  Suddaby teaches that the pigment composition can include a variety of one or more pigments (col. 4, l 9-21). One skilled in the art would have expected that serial treatments of hair coloring results in the durability of hair color, by modifying the process of Brun. While example 12 of Suddaby includes a rinsing step after applying the first composition, Suddaby teaches other examples (example 5 and 6) in which the hair is not rinsed after the first coat and instead dried with a blower. Thus, as also explained above, Suddaby teaches rinsing only as an optional step and accordingly one skilled in the art would have been able to avoid rinsing after first pigment application. One skilled in the art reading Suddaby would have recognized that the addition of a second color composition can be performed immediately.

Suddaby teaches applying different colors in a serial fashion, teaches applying as multiple coating to the same hair strands with hair drying between the first and second hair colorings. While Suddaby does not teach the claimed color variations of claim 19 i.e., ΔE1 and ΔE2., Suddaby teaches applying the same or different hair colors for improving the color durability and providing a great variety of colors. 
One would have been motivated to employing different colors in a serial fashion since Brun teaches its compositions can comprise many different types of pigments within a specific range of amounts (1-20 wt %). A skilled artisan would have a reasonable expectation of success to select individual pigments and amounts of pigments from Brun's disclosure depending on the desired coloration of the hair, at different periods of time i.e., on different days or weeks. Further, for the newly added claim 42, one of an ordinary skill in the art would have modified the process of Brun by applying the composition more than once or multiple times because, Suddaby suggests that serial treatments of hair with colors (col. 4, l 30-39) for improving the color and a serial application of multiple treatment of formulations can result in a greater variety of colorings. Hence, one skilled in the art would have expected a different color by repeated application of the composition of Brun (modified with Suddaby). 

Response to Arguments
Upon further consideration, the following rejection previously of record has been withdrawn:
Claims 19, 23-34, 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al., and US 2010/0266517 to Dingley.


Applicant's arguments and the Second Declaration under 37 CFR 1.132 of Karen Teboul filed on 12/10/21 and the arguments dated 3/10/22 and 12/10/22 have been fully considered but they are not persuasive. 
The Interview Summary (attached to this Office Action) the Examiner offered to allow the instant process claims with a mixture of polymers i.e., a hybrid acrylic polymer and a silicone polymer. Applicants have not agreed to the Examiner’s suggestion. Since none of the pending claims recite a combination of polymers, the following rejection has been maintained and the second Declaration has not been found persuasive.
Claims 19, 23-34, 36 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brun (US 2009/0151086; cited in the IDS mailed 3/31/15) in view of US 8105393 to Suddaby et al.
In the Response dated 12/10/21, Applicants argue that the obviousness or non-obviousness of the claimed is evaluated in view of the unexpected results, and where unexpected or beneficial results are present, the predictability of those results is an element the Office must consider in its obviousness analysis. It is argued that the second Declaration presents three sets of experiments on separate locks of blonde hair to compare the instant claimed two-coat processes (with claimed compositions) with comparative processes falling outside the scope of the claims (one coat process or a two-coat process using compositions not within the claims).   Applicants refer to the results of the Second Declaration and argue that instant claimed process is patentable. 
In Example 1 of the Second Declaration, instant claimed two coat process with qualitatively (A1+ B1) and quantitively (A1+B1’) different pigments was compared to one coat process (C1+C1’). The compositions of A1, B1 and B1’ comprises a mixture of polymers (Syntran 5760CG and HMW2220) in both first and second compositions, a first pigment Black 2 in A1, second B1 composition comprising Mica/titanium dioxide and Carmine (61.5/36/5/2), and second B1’ composition comprising Mica/titanium dioxide and Carmine (50/48.5/1.5). Comparative compositions C1 and C1’ (one step coating) include the same mixture of polymers as in compositions A1, B1 and B1’. Composition C1 includes a mixture of pigments Black and Mica/titanium dioxide and Carmine (61.5/36/5/2) and composition C1’ includes a mixture of pigments Black and Mica/titanium dioxide and Carmine (50/48.5/1.5). 
 It is argued that as shown in Table 1-4, the color difference (ΔE) between a lock of untreated hair (control) and the hair treated according to the inventive two-coat process using Compositions A1+B1 is 43.2, whereas the color difference (ΔE) between the control and the hair treated with the comparative one-coat process using Composition C1 (having the same components and amounts thereof as A1+B1) is 51.5. Likewise, the color difference (ΔE) between the control and the hair treated using the two-coat process with Compositions A1+B1’ is 51.8, whereas the color difference (ΔE) between the control and the hair treated with the comparative one-coat process using Composition C1’ (having the same components and amounts thereof as A1+B1’) is 54.6. The difference in the color obtained on the hair treated with inventive Compositions A1+B1 compared to hair treated with Composition C1 (Examiner assumes 51.5-43.2) is 8.2. Similarly, the difference of the color obtained on the hair treated with Compositions A1+B1’ via the inventive two-coat process from the color obtained on the hair treated with Composition C1’ via the comparative process (Examiner assumes 54.6-51.8) is 2.8. Therefore, Applicants submit that despite the inventive and comparative compositions having identical components and amounts thereof, hair treated with the two-coat process where the first and second compositions include qualitatively and quantitively different pigments surprisingly and unexpectedly demonstrates different coloration on locks of identical type hair, compared to hair of the same type treated with one-coat process. 
Applicants submit that in Example 2 of second declaration, Compositions A2, B2 and C2 include a mixture of polymers, (Syntran 5760CG and HMW2220). Compositions A2, B2 and C2 comprise the same pigment, Black color. Instant claimed two coat process with quantitively different pigments (A2+B2) was compared to one coat process (C2). The pigment comprised in Composition A2 is qualitatively the same but quantitatively different from the pigment included in Composition B2. Applicants submit that the difference in the color obtained on the hair treated with inventive Compositions A2+B2, compared to hair treated with Composition C2 (same color in a two coat versus one coat process), is 4.6. Therefore, Applicants submit that despite the inventive and comparative compositions having identical components and amounts thereof, hair treated with the two-coat process where the first and second compositions include qualitatively same but quantitively different pigments surprisingly and unexpectedly demonstrates different coloration on locks of identical type hair, compared to hair of the same type treated with one-coat process. 
With respect to Example 3 of the Second Declaration, Applicants submit that a two-coat process using instant composition is compared with a two-coat process of the polymer of Suddaby, carbomer, not in the scope of the instant claimed hydrophobic film forming polymer. It is stated that compositions A3 and A4 and comparative composition A5 were used as the first compositions in the two-coat compositions, and inventive compositions B3 and B4, and comparative composition B5 were used as the second composition in the two-coat process. In Tables 3-1 and 3-2, inventive Compositions A3, and B3 comprise, as film-forming polymer, 5% of styrene/acrylates/ammonium methacrylate copolymer (a hybrid acrylic hydrophobic polymer), compositions A4 and B4 include 5% of divinyl dimethicone/dimethicone copolymer (a hydrophobic linear block silicone copolymer). Comparative Compositions A5 and B5 comprise 5% of carbomer as a film-forming polymer. As shown in Tables 3-1 and 3-2, in each of the inventive and comparative first compositions, identical amounts of the same pigment are used, in each of the inventive and comparative second compositions, identical amounts of the same pigment are used, and where the pigments in all of the first compositions are qualitatively and quantitatively different than the pigments in all second compositions. Applicants state that in Table 3-3, the locks of hair dyed using a two-coat process with inventive compositions A3+B3 and A4+B4 and subsequently shampooed have lower AE values (i.e. less change in the color of hair after shampooing) than hair dyed using a two-coat process with comparative compositions A5+B5 and shampooed. Therefore, it is argued that the color of hair dyed using a two-coat process with compositions A3+B3 and A4+B4 according to the claims demonstrates better persistence with respect to washing, compared to the color of hair dyed with comparative compositions A5+B5 via the two-coat process. It is argued that a two-coat process of dyeing hair using compositions according to the claims surprisingly and unexpectedly improves the persistence of color with respect to washing compared to a two-coat process using compositions falling outside the claims.
Applicants’ arguments regarding the results presented in the second Declaration are not persuasive because: From the above results of Example 1-3, it appears that Applicants intend to show that a two-step coating imparts a different coloration as compared to a one step coating. While it is agreed that there is a difference in the color obtained on the hair treated with inventive Compositions A2+B2 compared to hair treated with Composition C2 (difference of 8.2), with inventive compositions A1+B1 compared to C1 is 8.2 and with inventive A1’+B1’ compared to C1’ (difference of 2.8), it is not clear in what way the above achieved differences from examples translate to the instant process claims 19, 23-34, 36 and 42 or the effect claimed therein. The same is true for the comparisons made in experiment 2 and the wash resistance (color persistence) in example 3 of the Second Declaration.  Instant claim 19 recites “wherein the at least one first pigment contained in the first composition (i) and the at least one second pigment contained in the second composition (ii) are qualitatively and/or quantitatively different; and wherein the first composition (i) produces a coloration such that a color variation ΔE1, expressed in the CIE L* a* b* system, between the keratin fibers having the first coat and the untreated keratin fibers is at least 2, and the second composition (ii) produces a coloration such that a color variation ΔE2, expressed in the CIE L* a* b* system, between the keratin fibers having the second coat and the keratin fibers having the first coat is at least 2”. Applicants have not explained how that the argued color difference (shown in examples 1-3) meet or extrapolate to the above effect required by claimed 19 i.e., a color variation between the keratin fibers having the first coat and the untreated keratin fibers is at least 2 and the color variation between the keratin fibers having the first coat and keratin fibers having a second coat is difference of at least 2. Furthermore, while Applicants have not only failed to explain how the argued color difference (shown in examples 1-3) meet or extrapolate to the above claimed ΔE2 is at least 2, but also page 3 of the Second Declaration describes measuring a difference ΔE of at least 1.5, and not the claimed “at least 2”. Assuming, that the exemplified compositions in Examples 1-2 of the Second Declaration meets the effect of claim 19, the results of the Examples 1-2 are still not commensurate with the scope of instant claims because while Example 1-2 employ a combination of a hybrid acrylic hydrophobic polymer and silicone polymer, instant claims (claim 19) are not limited to a combination of polymers and instead require any one of the hybrid acrylic hydrophobic polymer, silicone polymer or hybrid acrylic hydrophobic polymer and silicone polymer. The exemplified compositions only meet the claimed combination and not the polymer when employed alone.
Further, in Example 3 of the second Declaration, the final color measurement was made after shampooing of the hair (after a two-step or one-step coating) and compared with the coloration before shampooing. It is not clear why the color difference in Example 3 was expressed as before and after shampooing, whereas the in examples 1 and 2, the color measurement was made only after the composition (one or two step process) was applied and the hair dried and detangled (and compared with that of untreated keratin fibers). While it appears that the ΔE measurements in Examples 1 and 2 provide values as high as 40s and 50s, the ΔE measurements in Examples 3 appears much lower (15, 17 or 33), which can be attributed to a single hydrophobic film forming polymer or both a single hydrophobic film forming polymer and shampooing effect. Moreover, a review of the color differences in example 3 shows that comparative example (A5+B5) provides a better color (L*, a* and b*) and difference between before and after shampooing (33.3) than inventive process A3+B3 (15.8) or A4+B4 (17.4). If applicants argue that there is an improved color difference with a two-step process employing a hydrophobic film-forming polymer that falls within the claimed range than seen with outside the claim scope, such an effect is not evident from example 3 of the second Declaration. Table 3 does not show if there was any actual improvement in the color or lack of improvement with any of the compositions of Table 3 (Example 3). Applciants have not correlated how the washing resistance is correlated to an improved or enhanced color imparted by the two-step process.  
 Instant claim 42 recites that the coloration produced by first composition when applied to untreated keratin fibers is different from the color produced by second composition when applied to keratin fibers having first coat. It is noted that the comparative example compositions of Example 3 also show a different coloration (33.3) i.e., an improved color difference, which applicants argue is unexpectedly observed only with instant two-step process. The ΔE in Table 3-3 of second Declaration reflects a change in color after shampooing as compared to before shampooing i.e., color resistance, and Applicants argue that instant polymers in the two-step process provide more color resistance compared to a two-step process.  However, Applicants have not convincingly shown how any of the comparative example composition fails to meet the claimed effect of instant claim 19. Instant claims also fail to recite the argued color fastness of the example 3 of the instant second Declaration, but taught by Suddaby.
In this regard, Should Applicants refer to the First Declaration (12/15/17) to show the ΔE between the control and first step, control and second step as well as first and second step of the two-step process claimed, it is observed from the results tabulated in paragraphs 15-17 (First Declaration of 12/15/17, that the comparative example compositions applied in a single step process (C vs C1’ or C versus C2’ or C versus C3’) also provides a color difference similar to the two-step processes of inventive examples (C1-C1’, C2-C2’ and C3-C3’) i.e., values above 2 and thus meet the limitation of claim 19.  Hence, it is the position of the Office that the argued color difference has not be found to unexpected or surprising with the instant two-step process. 
Applicants argue (dated 03/10/22) that one skilled in the art would not have been motivated to modify Brun in view of Suddaby with a reasonable expectation of success of an expansion of range of colors by a two-step process for coloring keratin fibers compared to one step process using the same components or amounts thereof. It is argued that Suddaby teaches a final coating formulation comprising a cationic, amine containing polymer and optionally an emulsified hydrophobic component or plasticizer, thus requiring three separate compositions of which only one is a pigment formulation, and the other two of which are taught for improving persistence of the pigment on the hair fiber, as evidenced by examples 11, 12 and 14 (washing or abrasion resistance), but not with the hair treated with pigment and cationic pigment alone or hair treated with pigment composition and sealing composition (without a final coating). Applicants therefore argue that a skilled artisan would have at the most be motivated to add a sealing and final composition to Brun’s processes, which would not have led to the presently-claimed invention. It is further argued that the Second Declaration explains that such results would not be achieved by any and all film polymers (including the cationic polymer of Suddaby reference), as confirmed by Example 3 of the Second Declaration and the claimed properties are not predictable. Applicants also argue that the instant twostep process provides a surprising and unexpected color variation, produce new colors that were not possible to achieve with the one step process, while at the same time preserving the hair.  
However, Applicants’ arguments are not persuasive because while instant claim 42 recites a color variation but does not mention any particular color or quantify the variation, the claimed effect in claims 19 and 42 is an effect that is a result of multiple application of the claimed composition. The question to be addressed is would it be obvious for one of an ordinary skill in the art to apply the hair care composition of Brun multiple times and expect the effect of claim 19 and that of claim 42. Suddaby teaches that multiple application of coloring composition provides improved coloration and better color characteristics (abstract), that serial or multiple applications of the hair coloring formulation provides great variety of colors and shades (col. 4, l 17-19), and sealing with a sealing composition further provides an abrasion resistance (abstract, col. 3, l 23-36). Suddaby clearly states that a mixture of pigments in the pigment composition can produce various shades of color (col. 4, l 18-21). Hence, a person of ordinary skill in the art would have been motivated to apply the composition (of Brun) multiple times with an expectation to provide an improved color or variation in color of the hair being treated. It is argued that Suddaby teaches three separate compositions in order to provide color that is shampoo resistant whereas in the Second Declaration Applicant provides evidence (example 3) to show instant film forming polymer alone provides shampoo resistance, with a two-step coating process. The argument has been considered but not found persuasive because firstly, Suddaby reference is only relied upon to show that repeated application of a hair coloring composition, for improving the hair color characteristics and shades, and further instant claimed process recites “comprising” language that allows for the sealing steps of Suddaby. Further, Suddaby shows that each of the sets of above examples (referred to by Applicants) provides shampoo resistance and the addition of a sealing composition further provides abrasion resistance. Thus, one of an ordinary skill in the art would have expected the argued resistance to shampooing with multiple applications of the composition of Brun, even without the additional sealing treatments of Suddaby reference (analogous art). Applicants argument that the instant claimed two-step process for dyeing keratin fibers according to the claims would expand the color ranges or broadened palette of colors achievable compared to one step process is not persuasive because it is unclear what color ranges applicants are referring to. Applicants have not provided any extrapolation of the ΔEs obtained with examples 1, 2 and 3 (of second Declaration) or the shampoo resistance (example 3) to the argued expansion of color ranges. It is unclear from the claims as presented what color variations are being expected with the instant claims, other than stating different coloration (claim 42). Hence, the rejection has been maintained.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611